Title: To George Washington from Thomas Mifflin, 29 December 1791
From: Mifflin, Thomas
To: Washington, George

 

Sir
29th December 1791

I have the honor to enclose for your information a copy of a second memorial, which has been transmitted to me by the inhabitants of the frontier counties of Pennsylvania.
In my communication to the legislature upon this subject, I have suggested the propriety of furnishing the militia with an immediate supply of arms and ammunition; and my instructions to the lieutenants of the several exposed counties, will be to cooperate, in case of an emergency with the officers of the fœderal government, conformably to the plan of defence, which the secretary of War has described to me by your directions. I am with perfect respect, &c.
